Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 17 June 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My best friend.
Quincy 17. June 1804.

Yesterday my mother went to Boston, and in the Evening brought out Mrs: Foster with her two children, one of whom is unwell, and requires the benefit of a little rural ai—But what was of more immediate consequence to myself, was your letter of the 6th: instt: which my mother also brought out, the profiles and all. One of your profiles is much more like than the other; and that of course I keep for myself, together with Caroline’s—My Mother spoke for one of yours before she knew it was intended for her—And so I consented she should have it—I shall send or give your enclosed paper and orders to Mrs. Whitcomb—When your things were sent on she had not got all the bills, and of course did not know the prices—I have been into Boston but once since, and then had not time to settle—But in a few days, I propose to undertake that weighty expedition again, and then shall be able to let you know what the prices are.
There is nothing on this earth that can give me more sincere and heart-felt pleasure, than to hear of any thing prosperous befalling any part of your family—And I most ardently sympathize with your joy, at the brightening prospects which promise to add comfort to the future situation of your beloved mother—The letter to Mr: Murdoch which you sent me to forward with your last, will go by the ship Warrington to Liverpool, now just about to sail.—Poor Shaw is confined to his chamber, with the rhumatism.
The name of the Prussian Gentleman, whom you mention as having been at Washington is Humboldt—I think I recollect hearing of him, and of his voyage to South America while we were at Berlin.
Since I last wrote you my remotest expedition has been to Weymouth, where I went with my mother to tea at Dr: Tufts’s—We called also at Mr: Norton’s, whose wife is just getting up from the birth of another daughter—So you see she is not in a decline—The last fortnight the weather here has been very warm and dry—The pease and strawberries are just come—My farming labours slacken, as the Sun becomes intense; but I find enough to do within doors.—We have not much solitude—Since my last we have had visits from Dr: Welsh and his Lady—Mr: & Mrs: Otis (the elder) with their daughters—Mrs: Quincy, with two of her children and Sister Margaret—She (not Margaret, but Mrs: Quincy) looks portly again
Our State Legislature have had some very animated debates within the last ten days—If you read the Boston papers you may have remarked the answer of the Senate to the Governor’s Speech—I believe Quincy drew it up—It contains some remarks which stirr’d the blood of several Gentlemen, who thought that every censure upon political hypocrites and impostors must of course be meant for them—They attack’d it with no small violence, but without success.
Then came on a question about the manner of choosing electors for President and Vice-President—Whether by Districts or by a general ticket—The latter was adopted, after long and bitter opposition—among the supporters of which Mr. Morton has made himself very conspicuous.
Last of all they have begun to carve out work for their Senators in Congress. A motion has pass’d the House of Representatives, and either has or probably will go through the Senate, to Instruct the Senators of the State in the National Legislature, to use their endeavours for obtaining an Amendment to the Constitution of the United States, whereby the representation of Slaves shall be done away—All this I know only by hearsay, and the newspapers; for I have not been near Boston since the General Court met.
My brother has been gone nearly a week upon a tour to Haverhill—I presume he passes his time there as agreeably as here—Miss H. Adams has been here some days; deeply engaged in the compilation of her new work
In the course of my recent reading I met for the first time some verses by Dr: Donne to his wife, on his being obliged to go to France, and leave her behind in England. They struck me the more forcibly as they are so peculiarly applicable to this painful separation, which we endure
Our two souls therefore, which are one
Though I must go, indure not yet
A breach, but an expansion,
Like gold to airy thinness beat.
If they be two, they are two so
As stiff twin compasses are two;
Thy soul, the fixt foot, makes no show
To move, but doth, if t’other do:
And though it in the center sit,
Yet when the other far doth rome,
It leans and hearkens after it,
And grows erect, as that comes home.
Such wilt thou be to me, who must
Like t’other foot, obliquely run:
Thy firmness makes my circle just,
And makes me end where I begun—
The versification is not quite so perfect as it would have been, if written 200 years later, but if I could have sent you any thing half so pretty as the thought, of my own growth, I would not have turn’d copyist even of Donne’s poetry to show you, how faithfully I ever am, your affectionate
John Q. Adams